

117 SRES 139 ATS: Recognizing the importance of the blueberry industry to the United States and designating July 2021 as “National Blueberry Month”.
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 139IN THE SENATE OF THE UNITED STATESMarch 25, 2021Ms. Stabenow (for herself, Mr. Warnock, Mr. Peters, Mr. Booker, Mr. Menendez, Ms. Collins, Ms. Cantwell, Mr. King, Mr. Merkley, Mrs. Murray, Mr. Wyden, and Mr. Ossoff) submitted the following resolution; which was referred to the Committee on the JudiciaryJuly 21, 2021Committee discharged; considered and agreed toRESOLUTIONRecognizing the importance of the blueberry industry to the United States and designating July 2021 as National Blueberry Month.Whereas blueberries are a native North American fruit, first managed and harvested as wild blueberries by the native Wabanaki; Whereas wild blueberries continue to be managed and harvested in Maine by farmers including the Wabanaki, as a native, naturally occurring crop; Whereas the pioneering work conducted in New Jersey in the early 1900s by Elizabeth White and Dr. Frederick Coville, a botanist at the Department of Agriculture, to domesticate wild lowbush blueberries resulted in the development of the hybrid for cultivated highbush blueberries; Whereas because of these early efforts, highbush blueberries are large, sweet, juicy berries that can be commercially produced and shipped; Whereas wild blueberries—(1)are small and sweet; and (2)are not planted, but still grow and are harvested where they have naturally occurred for thousands of years; Whereas the blueberry industry in the United States is an important sector of United States agriculture with an annual economic impact of $4,700,000,000; Whereas highbush and wild blueberries have a total harvested area estimated at more than 140,000 acres and are produced in 48 States by nearly 13,185 farms; Whereas blueberry production in the United States has continually increased, with particular growth in the first 2 decades of the 21st century, to reach a harvest of 730,000,000 pounds in 2020; Whereas blueberries are low in fat and a source of fiber, vitamins, and minerals; Whereas blueberries are being studied to examine the role the berries may play in promoting good health in areas such as cardiovascular health, brain health, exercise, insulin response, and gut health; and Whereas blueberries are harvested in the United States from March through early September, with the harvest reaching its peak in July: Now, therefore, be itThat the Senate—(1)designates July 2021 as National Blueberry Month; (2)recognizes the contributions of blueberry growers in the United States and their families; and (3)recognizes that purchasing blueberries grown in the United States supports farmers, jobs, communities, and the economy of the United States. 